Citation Nr: 0204705	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

3. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to April 1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied an 
increased evaluation for diabetes mellitus (rated 
20 percent), hypertension (rated 10 percent), and bilateral 
hearing loss (rated zero percent).  In January 2001, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The diabetes mellitus is manifested primarily by insulin 
usage twice a day and a restricted diet; regulation of 
activities due to manifestations of diabetes mellitus or 
episodes of ketoacidosis or hypoglycemic reactions with 
complications requiring one or 2 hospitalizations per year or 
twice a month visits to a diabetic care provider are not 
found.

2.  The veteran's hypertension is controlled with the 
occasional use of medication; diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more is not found.

3.  The veteran has no worse than level II hearing in each 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2001).

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Code 7101 (2001).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100 to 6110, effective 
prior to June 10, 1999; 4.85, 4.86, Code 6100, effective as 
of June 10, 1999 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for 
increased evaluations for diabetes mellitus, hypertension, 
and bilateral hearing loss.

The veteran has been provided with a VA examination to 
determine the current severity of the disabilities considered 
in this decision.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  In a letter dated in July 2001, 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 



I.  Increased Evaluation for Diabetes Mellitus

The veteran had active service from March 1966 to April 1972.  

A December 1972 RO rating decision granted service connection 
for diabetes mellitus.  A zero percent evaluation was 
assigned for this condition, effective from April 1972.

A November 1983 RO rating decision increased the evaluation 
for the diabetes mellitus from zero to 10 percent.  The 
10 percent rating was effective from October 1982.

A September 1996 RO rating decision increased the evaluation 
for the diabetes mellitus from 10 to 20 percent.  The 
20 percent rating was effective from May 1996 and has 
remained unchanged.

In January 1999, the veteran submitted a claim for increased 
ratings for the conditions being considered in this appeal. 

VA medical reports show that the veteran was treated and 
evaluated for various medical problems, including diabetes 
mellitus, from 1996 to 2001.  The more salient medical 
reports related to the issues being considered in this appeal 
are discussed in the appropriate sections of this decision.

A VA summary shows that the veteran was hospitalized in May 
1996.  The diagnoses on the report of that hospitalization 
included noninsulin dependent diabetes mellitus, obesity 
(about 80 pounds with weight of 253 pounds at time of 
hospitalization), hypertension, gout, hypercholesterolemia, 
hypertriglyceridemia, and sarcoidosis of lung.

The veteran underwent a VA medical examination in September 
1999 to determine the severity of his diabetes mellitus.  A 
history of diabetes mellitus that was initially controlled 
with diet and medications was noted.  He gave a history of 
insulin usage for about one year prior to this examination.  
He reported being hospitalized twice for elevated blood sugar 
around 1993 and 1997.  He reported that he had never been in 
diabetic ketoacidosis.  He was on a 2,000 calorie restricted 
diet.  He had gained 20 pounds in the last year.  He denied 
any restriction of activities.  He had no retinopathy that he 
was aware of, but he did give a history of glaucoma.  He 
reported going to a VA medical facility for diabetic care 
approximately once every 3 months, and denied symptoms 
related to those visits.  Neurological examination and eye 
examinations were normal.  The diagnosis was diabetes 
mellitus, insulin-dependent, apparently reasonably controlled 
with minimal clinical symptoms.  He was recommended for 
various studies.  

An addendum to the report of the above examination notes that 
the veteran's glucose was 435; and hemoglobin was A1C 13.7.  
It was noted that those findings were indicative of very poor 
diabetic control.  An EKG (electrocardiogram) was considered 
normal.  Chest X-ray revealed large mediastinal nodes with 
little change from January 1995.  There was no evidence of 
cardiovascular disease by EKG and chest X-ray.

A VA report of the veteran's outpatient treatment in June 
2000 notes that he had type I diabetes with obesity and 
component of type 2.  His blood sugar was running high in the 
morning and the evening, and he was started on glipizide, one 
tablet twice a day.  His current dose of insulin in the 
morning and evening was continued.  He was advised to stay on 
a low sugar diet.  

The veteran underwent VA medical examinations in August 2001.  
He was then on insulin in the morning and evening.  He also 
used metformin and simvastatin, and antihypertensive 
medications, periodically.  He was not using antihypertensive 
medications at the time of this examination.  He had a left 
ankle disability and complained of restriction of activities 
due to right knee pain.  Range of motion of the knee was from 
zero to 140 degrees.  The Lachman, McMurray, and varus valgus 
tests were negative.  He denied cardiac symptoms or 
neurological deficits.  He complained of severe urinary 
frequency, running approximately every one to 2 hours at 
night and day with occasional episodes of urgency 
incontinence.  No significant abnormalities were found on 
examination.  It was noted that the veteran had diabetes 
mellitus, hypertension, strain of the right knee, and a left 
ankle condition.  He was recommended for additional studies 
and an eye examination because of history of glaucoma.

VA X-rays of the left ankle in August 2001 revealed mild 
osteoarthritis.  X-rays of the right knee showed mild 
chondrocalcinosis.  Chest X-rays revealed bilateral hilar 
adenopathy.

The VA report of the veteran's eye examination in August 2001 
notes a history of possible glaucoma.  He was recommended for 
a Goldmann visual field to document probable full visual 
fields.  It was noted that he had no diabetic retinopathy.  
An addendum dated in September 2001 to the report of this 
examination notes that the Goldmann visual field showed 
generalized mild constriction of the peripheral vision in the 
right eye.  The 3-4-E isopter was out to 30 degrees in most 
quadrants.  The left eye showed a generalized normal Goldmann 
visual field with some potential superonasal suppression 
possibly related to glaucoma in the left eye.

A VA report of laboratory studies in November 2001 shows HGB 
A1C of 11.8 (4.4-6).

A review of the veteran's claims folders shows that service 
connection is in effect for residuals of fracture, left 
lateral malleolus, and that this condition is rated 
zero percent disabling.  The combined rating for all the 
service-connected disabilities is 30 percent.

A 10 percent evaluation is warranted for diabetes mellitus 
that is manageable by a restricted diet only.  A 20 percent 
evaluation requires diabetes mellitus that is manageable by 
insulin and restricted diet or oral hypoglycemic agent dosage 
and a restricted diet.  A 40 percent evaluation is 
appropriate for diabetes mellitus that is manageable with 
insulin, restricted diet, and regulation of activities.  A 
60 percent evaluation requires diabetes mellitus that is 
manageable with insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least one or 2 hospitalizations per 
year or twice a month visits to a diabetes care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is applicable 
for diabetes mellitus that requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913 (2001).

A review of the evidence indicates that the veteran has 
diabetes mellitus that is not well controlled as indicated by 
VA laboratory studies in 1999 and 2001.  The reports of VA 
examinations in March 1999 and August 2001 reveal that the 
diabetes is manageable with the use of insulin twice a day 
and a restricted diet.  The medical evidence does not show 
that he has to restrict his activities to control his 
diabetes mellitus.  Nor does the evidence show that he has 
complications, such as episodes of ketoacidosis or 
hypoglycemic reactions requiring at least one or 2 
hospitalizations per year or twice a month visits to a 
diabetes care provider, that would be compensable if 
separately evaluated due to diabetes mellitus to support the 
assignment of a 40 percent rating for that condition under 
diagnostic code 7913.

The evidence reveals that the veteran has a left ankle 
disability and service connection is currently in effect for 
such a condition.  The evidence also reveals that the veteran 
has glaucoma, sarcoidosis of the lung, chondrocalcinosis of 
the right knee, and other conditions, but the evidence does 
not show that any of these conditions are related to his 
diabetes mellitus or that he has other complications due to 
his diabetes mellitus.

While the laboratory studies indicate that the veteran's 
diabetes mellitus is not being controlled with current 
medication levels, including insulin, the overall evidence 
indicates that the diabetes mellitus is manageable with the 
insulin and other medication, and a restricted diet.  The 
preponderance of the evidence is against the claim for a 
higher rating for diabetes mellitus, and the claim is denied.


II.  Increased Evaluation for Hypertension

The December 1972 RO rating decision granted service 
connection for hypertension.  A 10 percent evacuation was 
assigned for this condition, effective from April 1972.  The 
10 percent evaluation has remained unchanged since then.

The veteran underwent VA medical examinations in March 1999.  
At the medical examination to determine the severity of his 
diabetes mellitus, his blood pressure was originally 146/92, 
and 128/96 on repeat recording.  At a VA medical examination 
to determine the severity of the hypertension, he reported 
using losartan.  His blood pressure was 146/92; repeat 
128/96; and repeat 130/94.  He reported that a doctor told 
him that he may have an irregular heart beat.  Examination of 
the heart revealed no abnormalities.  The diagnosis was 
hypertension, essentially under reasonably good control  The 
addendum to the report of his VA medical examination to 
determine the severity of his diabetes mellitus notes that 
there was no evidence of cardiovascular disease by EKG and 
chest X-ray.

A review of the VA reports of the veteran's treatment from 
1996 to 2001 reveal that he uses medication to control 
hypertension.

The veteran underwent VA medical examination in August 2001.  
He reported that he was not using antihypertensive medication 
at the time of the examination.  He denied any cardiac 
symptoms or vascular symptoms.  His blood pressure was 
143/80; 140/90 repeat; and 145/95 repeat.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; or systolic pressure is 
predominantly 160 or more; or there is a history of diastolic 
pressure predominantly 100 or more and the individual 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, Code 7101.

The overall evidence reveals that the veteran's hypertension 
is well controlled with the occasional use of medication.  
The evidence does not show that his diastolic pressure is 
predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more to support the assignment of a 
20 percent evaluation for the hypertension under diagnostic 
code 7101.  Hence, the preponderance of the evidence is 
against the claim for a higher rating for the hypertension, 
and the claim is denied.


III.  Increased Evaluation for Bilateral Hearing Loss

The December 1972 RO rating decision granted service 
connection for bilateral hearing loss.  A zero percent 
evaluation was assigned for this condition, effective from 
April 1972.  The zero percent evaluation has remained 
unchanged.

On the VA audiological evaluation in March 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
35
40
60
LEFT

30
30
50
45

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.

On the VA audiological evaluation in August 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
30
50
55
LEFT

35
40
60
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 84 percent in the left 
ear.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The report of the VA audiological evaluation in August 2001 
shows that the veteran had pure tone thresholds of 30, 30, 
50, and 55 decibels for an average of 41 decibels at 1,000, 
2,000, 3,000, and 4,000 hertz in the right ear.  Speech 
discrimination score was 88 percent.  These findings equate 
to auditory level II under table VI, effective as of June 10, 
1999.  The pure tone thresholds in the left ear were 35, 40, 
60, and 60 decibels for an average of 49 decibels at the same 
frequencies.  Speech discrimination score was 86 percent.  
These findings equate to auditory level II under that table.  
The auditory levels of II in the right and left ears equate 
to an auditory level of II for both ears under table VII, 
effective as of June 10, 1999.  Those findings require the 
assignment of a zero percent evaluation for the bilateral 
hearing loss.  Those findings also require the same 
evaluation under the criteria effective prior to June 10, 
1999, and the findings on the VA audiological evaluation in 
March 1999 also require a zero percent evaluation for the 
bilateral hearing loss under the criteria, effective prior to 
an as of June 10, 1999.

After consideration of all the evidence, the Board finds that 
it does not support the assignment of a compensable 
evaluation for the veteran's bilateral hearing loss.  The 
preponderance of the evidence is against the claim for such a 
rating, and the claim is denied.

The preponderance of the evidence is against all the claims 
considered in this decision.  Hence, the benefit of the doubt 
doctrine is not for application with regard to those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased evaluation for diabetes mellitus is denied.

An increased evaluation for hypertension is denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

